DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-15, and 17-22 are pending, and examined below. Claims 2 and 16 have been cancelled and claims 21 and 22 have been added.

Information Disclosure Statement
The examiner once again reminds applicant they have a duty to disclose to the U.S. Patent and Trademark Office all material information they are aware of regardless of the source of or how they become aware of the information. See Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp., 267 F.3d 1370, 1383, 60 USPQ2d 1482, 1490 (Fed. Cir. 2001) ("Once an attorney, or an applicant has notice that information exists that appears material and questionable, that person cannot ignore that notice in an effort to avoid his or her duty to disclose."). Materiality controls whether information must be disclosed to the Office, not the circumstances under which or the source from which the information is obtained. If material, the information must be disclosed to the Office. The duty to disclose material information extends to information such individuals are aware of prior to or at the time of filing the application or become aware of during the prosecution thereof. Several of the references used in this action were authored by co-inventors of this application. See MPEP §2001.06.
In this case, Nguyen, Dan-Thien, et al. "Understanding interfacial chemistry and stability for performance improvement and fade of high-energy Li-ion battery of LiNi0.5Co0.2Mn0.3O2 / silicon-graphite." Journal of Power Sources 303 (2016): 150-158 anticipates the claims and also lists at least one inventor (Seung-Wan Song) as co-author, and hence, is pertinent to the instant application. The same at least one inventor, Seung-Wan Song, is also listed as co-author of the previously cited pertinent prior art to the instant application in the office action filed 20 June 2022.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation methyl 2.2.2-trifluoroethyl carbonate (FEMC) is recited in claims 1 and 7 but is not recited verbatim in the specification.
The examiner notes that because of claimed Formula 1, this is correcting an obvious error and so is not a new matter 112(a) issue.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Yu-Mi, et al. "Interfacial origin of performance improvement and fade for 4.6 V LiNi0.5Co0.2Mn0.3O2 battery cathodes." The journal of physical chemistry C 118.20 (2014): 10631-10639 (cited in the office action filed 20 June 2022 and referred to as Lee).

Regarding claims 1 and 7, Lee discloses an electrolytic solution for lithium secondary batteries and a lithium secondary battery (pp. 10631-10638, Eqns. 1-7, Figs. 1-6, Table 1) comprising an electrolytic solution (p. 10632, 5 wt % FEMC, 5 wt % FEMC together with 3 wt % VC), 
the electrolytic solution comprising (p. 10632):
a lithium salt (LiPF6), 
a solvent (ethylene carbonate (EC):ethylmethyl carbonate (EMC)), 
and a functional additive that comprises a high-voltage additive (FEMC for the 4.6 V operation of the LiNi0.5Co0.2Mn0.3O2 cathode),
wherein the high-voltage additive comprises methyl trifluoroethyl carbonate, expressed by claimed [Formula 1] (5 wt % methyl (2,2,2-trifluoroethyl) carbonate (CH3OCO2CH2CF3, FEMC)
and further discloses wherein the high-voltage additive accounts for 5 wt % based on a weight of the electrolytic solution (p. 10632, 5 wt % methyl (2,2,2-trifluoroethyl) carbonate (CH3OCO2CH2CF3, FEMC). While Lee does not disclose wherein the high-voltage additive accounts for 1 to 3 wt % based on a weight of the electrolytic solution, differences in concentration will not support the patentability of subject matter encompassed by the prior art. See MPEP §2144.05. Lee shows in Fig. 1a-f the performance of the cell with (5 wt % based on a weight of the electrolytic solution) and without (0 wt % based on a weight of the electrolytic solution) the high-voltage additive, demonstrating that various properties of the lithium secondary battery are improved when including the high-voltage additive, identifying the wt % of the additive as known result effective variable controlling the electrochemical performance of the lithium secondary battery (Lee, p. 10633, Fig. 1a-f).
The Courts have held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention through routine experimentation and having a reasonable expectation of success to optimize the wt% of the additive wherein the high-voltage additive accounts for 1 to 2 wt% based on a weight of the electrolyte solution thereby improving the electrochemical properties of the lithium secondary battery.
The examiner notes that one of ordinary skill in the art would understand a battery which cycles, or is rechargeable, is a secondary battery.

Regarding claim 3 and 4, modified Lee further teaches wherein the functional additive further comprises a negative electrode film additive (p. 10637, SEI-forming agent for graphite anode)
and wherein the negative electrode film additive comprises vinylene carbonate (VC) (pp. 10632 and 10637, vinylene carbonate (VC)),
wherein the negative electrode film additive accounts for 3 wt % based on a weight of the electrolytic solution. (p. 10632, 3 wt % vinylene carbonate (VC)), which falls within the claimed range of 0.5 to 3 wt %.

Regarding claim 5, modified Lee additionally discloses the electrolytic solution according to claim 1, wherein the lithium salt is LiPF6 (p. 10632, LiPF6). Examiner notes that this claim includes optional language.

Regarding claim 6, modified Lee also teaches wherein the solvent consists of a carbonate-based solvent (p. 10632, ethylene carbonate (EC):ethylmethyl carbonate (EMC)). Examiner notes that this claim includes optional language.

Regarding claim 8, modified Lee further discloses a positive electrode comprising a positive electrode active material selected from the group consisting of Ni, Co, and Mn (pp. 10632 and 10633, LiNi0.5Co0.2Mn0.3O2 active material,  Figs. 2-4, Table 1),
 a negative electrode comprising one negative electrode active materials selected from among carbon (C)-based negative electrode active materials (pp. 10632 and 10637-10638, graphite anode),
 and a separator interposed between the positive electrode and the negative electrode. One of ordinary skill in the art before the effective filing date of the claimed invention understands a battery such as a coin full-cell (p. 10632) comprises a cathode, an anode and a separator interposed between them so as to prevent a short circuit and allow the battery to function properly and would find it obvious to include a separator interposed between the positive electrode and the negative electrode to prevent battery malfunction and improve operability.

Regarding claim 10, Lee discloses a lithium secondary battery (pp. 10631-10638, Eqns. 1-7, Figs. 1-6, Table 1) comprising: 
a battery housing (p. 10632, coin full-cells), examiner notes that Lee discusses disassembling the cells and one of ordinary skill in the art before the effective filing date of the claimed invention would understand the cell to be contained in a housing,
a positive electrode having a portion within the battery housing (p. 10632, inner surface of coin cell housing and LiNi0.5Mn0.3Co0.2O2 cathode),
a negative electrode having a portion within the battery housing (p. 10632, inner surface of coin cell housing and graphite anode),
a separator interposed between the positive electrode and the negative electrode, one of ordinary skill in the art before the effective filing date of the claimed invention understands a battery such as a 2016 coin half-cells used by Lee (p. 10632) comprises a cathode, an anode and a separator interposed between them so as to prevent a short circuit and allow the battery to function properly and would find it obvious to include a separator interposed between the positive electrode and the negative electrode to prevent battery malfunction and improve operability.
and an electrolytic solution within the battery housing (p. 10632),
wherein the electrolytic solution comprises lithium salt (LiPF6), 
a solvent (ethylene carbonate (EC):ethylmethyl carbonate (EMC)), 
and a functional additive, the functional additive comprising a high-voltage additive expressed by [Formula 1] (5 wt % methyl (2,2,2-trifluoroethyl) carbonate (CH3OCO2CH2CF3, FEMC)
and further discloses wherein the high-voltage additive accounts for 5 wt % based on a weight of the electrolytic solution (p. 10632, 5 wt % methyl (2,2,2-trifluoroethyl) carbonate (CH3OCO2CH2CF3, FEMC). While Lee does not disclose wherein the high-voltage additive accounts for 1 to 3 wt % based on a weight of the electrolytic solution, differences in concentration will not support the patentability of subject matter encompassed by the prior art. See MPEP §2144.05. Lee shows in Fig. 1a-f the performance of the cell with (5 wt % based on a weight of the electrolytic solution) and without (0 wt % based on a weight of the electrolytic solution) the high-voltage additive, demonstrating that various properties of the lithium secondary battery are improved when including the high-voltage additive, identifying the wt % of the additive as known result effective variable controlling the electrochemical performance of the lithium secondary battery (Lee, p. 10633, Fig. 1a-f).
The Courts have held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention through routine experimentation and having a reasonable expectation of success to optimize the wt % of the additive wherein the high-voltage additive accounts for 1 to 2 wt% based on a weight of the electrolyte solution thereby improving the electrochemical properties of the lithium secondary battery.
The examiner notes that one of ordinary skill in the art would understand a battery which cycles, or is rechargeable, is a secondary battery.

Regarding claim 11, modified Lee discloses all of the limitations of claim 10 as set forth above, additionally Lee teaches wherein the positive electrode includes an NCM-based positive electrode active material comprising Ni, Co, and Mn (p. 10632, LiNi0.5Mn0.3Co0.2O2 cathode).

Regarding claim 13, modified Lee teaches all of the limitations of claim 10 as set forth above, and further discloses 
wherein the negative electrode comprises one negative electrode active materials, wherein the negative electrode active materials are carbon-based negative electrode active materials (pp. 10632 and 10637-10638, graphite anode). The examiner notes this claim includes optional language.

Regarding claim 14, modified Lee discloses all of the limitations of claim 13 as set forth above. Lee also teaches wherein the carbon-based negative electrode active materials include at least one of artificial graphite or natural graphite (pp. 10632 and 10637-10638, graphite anode). The examiner notes this claim includes optional language.

Regarding claim 17, modified Lee teaches all of the limitations of claim 10 as set forth above and wherein the functional additive comprises a negative electrode film additive (p. 10637, SEI-forming agent for graphite anode)
and wherein the negative electrode film additive accounts for 3 wt % based on a weight of the electrolytic solution. (p. 10632, 3 wt % vinylene carbonate (VC)), which falls within the claimed range of 0.5 to 3 wt %.

Regarding claim 18, modified Lee teaches all of the limitations of claim 17 as set forth above and further discloses wherein the negative electrode film additive comprises vinylene carbonate (VC) (pp. 10632 and 10637, vinylene carbonate (VC)).

Regarding claim 19, modified Lee discloses all of the limitations of claim 10 as set forth above, additionally teaching wherein the lithium salt is LiPF6 (p. 10632, LiPF6). Examiner notes that this claim includes optional language.

Regarding claim 20, modified Lee teaches all of the limitations of claim 10 as set forth above,  and also discloses wherein the solvent consists of a carbonate-based solvent (p. 10632, ethylene carbonate (EC):ethylmethyl carbonate (EMC)). Examiner notes that this claim includes optional language.

Regarding claims 21 and 22, modified Lee discloses all of the limitations of claim 1 as set forth above and wherein the functional additive further comprises a negative electrode film additive (p. 10637, SEI-forming agent for graphite anode)
and wherein the negative electrode film additive additive accounts for 3 wt % based on a weight of the electrolytic solution. (p. 10632, 3 wt % vinylene carbonate (VC)), which falls within the claimed range of 0.5 to 3 wt %.

Claim(s) 9, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (see above for full reference), as applied to claims 1, 7 and 10 above, in view of Kang, Joonsup, et al. "Improved rate capability of highly loaded carbon fiber-interwoven LiNi0.6Co0.2Mn0.2O2 cathode material for high-power Li-ion batteries." Journal of Alloys and Compounds 657 (2016): 464-471 (cited in the office action filed 20 June 2022 and referred to as Kang).

Regarding claim 9, modified Lee additionally teaches wherein a content of Ni in the positive electrode is 50 mol % (p. 10632, LiNi0.5Co0.2Mn0.3O2 cathode). While Lee additionally teacher wherein the NCM-based positive electrode active material comprises 50 mol% of Ni (p. 10634, LiNi0.5Co0.2Mn0.3O2), Lee does not explicitly disclose where the NCM-based positive electrode active material comprises 60 mol% of Ni or more.
Kang teaches a lithium secondary battery (pp. 464-470, Figs. 1-6) comprising 
an electrolytic solution (p. 466, electrolyte of LiPF6/EC:EMC), 
the electrolytic solution comprising lithium salt (p. 466, LiPF6), 
a solvent (p. 466, ethylene carbonate (EC):ethylmethyl carbonate (EMC)), 
and a functional additive (p. 465, high-voltage electrolyte additive), 
wherein the functional additive comprises a high-voltage additive, and wherein the high-voltage additive comprises methyl trifluoroethyl carbonate, expressed by [Formula 1] (p. 465, methyl (2,2,2-trifluoroethyl) carbonate),
a positive electrode comprising a positive electrode active material selected from the group consisting of Ni, Co, and Mn (p. 465, Ni-rich NCM cathode materials),
a negative electrode comprising high-rate and -capacity active materials (p. 465).
and a positive electrode wherein a content of Ni in the positive electrode is 60 mol % or more relative to the total moles of nickel, cobalt, and manganese (p. 465, active material of LiNi0.6Co0.2Mn0.2O2 (NCM622)) in order to increase the performance capabilities of the high-powered battery.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Kang with the lithium secondary battery of Lee, increasing the performance capabilities of the high-powered battery.

Regarding claim 12, modified Lee discloses all of the limitations of claim 11 as set forth above.  While Lee additionally teacher wherein the NCM-based positive electrode active material comprises 50 mol% of Ni (p. 10634, LiNi0.5Co0.2Mn0.3O2), Lee does not explicitly disclose where the NCM-based positive electrode active material comprises 60 mol% of Ni or more.
Kang teaches a lithium secondary battery (pp. 464-470, Figs. 1-6) comprising 
an electrolytic solution (p. 466, electrolyte of LiPF6/EC:EMC), 
the electrolytic solution comprising lithium salt (p. 466, LiPF6), 
a solvent (p. 466, ethylene carbonate (EC):ethylmethyl carbonate (EMC)), 
and a functional additive (p. 465, high-voltage electrolyte additive), 
wherein the functional additive comprises a high-voltage additive, and wherein the high-voltage additive comprises methyl trifluoroethyl carbonate, expressed by [Formula 1] (p. 465, methyl (2,2,2-trifluoroethyl) carbonate),
a positive electrode comprising a positive electrode active material selected from the group consisting of Ni, Co, and Mn (p. 465, Ni-rich NCM cathode materials),
a negative electrode comprising high-rate and -capacity active materials (p. 465).
and a positive electrode wherein a content of Ni in the positive electrode is 60 mol % or more relative to the total moles of nickel, cobalt, and manganese (p. 465, active material of LiNi0.6Co0.2Mn0.2O2 (NCM622)) in order to increase the performance capabilities of the high-powered battery.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Kang with the lithium secondary battery of Lee, increasing the performance capabilities of the high-powered battery.

Regarding claim 15, modified Lee teaches all of the limitations of claim 10 as set forth above. Lee does not explicitly discloses wherein the separator comprises a polyolefin-based polymer film, a multilayered film, a microporous film, woven fabric, or non-woven fabric.
As discussed above in claim 12, Kang teaches an analogous lithium secondary battery. Kang additionally discloses wherein the separator comprises a multilayered film (p. 466, Celgard C210) allowing the battery cell to function optimally.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Kang into the lithium secondary battery of modified Lee wherein the separator comprises a multilayered film in order to have an optimally operable battery.

Response to Arguments
Applicant’s arguments, see p. 7, filed 20 September 2022, with respect to the 112(b) rejection of claims 1-9, 12 and 16 have been considered and are persuasive. The 112(b) rejection of claims 1-9, 12 and 16 has been withdrawn because they have been overcome by applicant’s amendment.

Applicant’s arguments, see p. 7, filed 20 September 2022, with respect to the 112(d) rejection of claim 16 have been considered and are persuasive. The 112(d) rejection of claim 16 has been withdrawn because they have been overcome by applicant’s amendment.

Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive.
Applicant argues:
As stated in the cited MPEP section, a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Lee provides no suggestion it was known that the content of the high- voltage additive has any effect on cell resistance. As noted in the Office action, Lee merely demonstrates the benefit of including the high-voltage additive. The reference simply provides no teaching of the claimed range.

The examiner respectfully disagrees. While Lee does not explicitly call the content of the high-voltage additive a result effective variable, as set forth above in claims 1, 7 and 10, Lee compares in Fig. 1 and §3.1 the voltage profiles for Li//LiNi0.5Co0.2Mn0.3O2 cells in 1 M LiPF6/EC:EMC (a) without and (b) with 5 wt % FEMC at 0.1C at different cycle numbers and plots of (c) their discharge capacity and (d) Coulombic efficiency. Impedance spectral comparison for the cathodes cycled (e) without and (f) with 5 wt % FEMC. From these, Lee infers physical mechanism by which the additive improves the battery—FEMC decomposes to form a stable SEI that prevents further electrolyte decomposition, which Lee then characterizes (§§3.2-3.4). Since the SEI is a decomposition product of FEMC, it is necessarily related to the total amount of FEMC, which in turn is related to the concentration of the electrolyte (as well as the volume of electrolyte, and the amount of cathode active upon which the SEI is formed), it is immediately apparent to one of ordinary skill in the art that the amount of FEMC, and therefore the concentration would be a result-effective variable, and the claimed range could be arrived at through routine experimentation.
The Courts have held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention through routine experimentation and having a reasonable expectation of success to optimize the wt % of the additive wherein the high-voltage additive accounts for 1 to 2 wt% based on a weight of the electrolyte solution thereby improving the electrochemical properties of the lithium secondary battery.
Additionally, to establish criticality, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP §716.02(d). Applicant has not done so, and merely alleged criticality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen, Dan-Thien, et al. "Understanding interfacial chemistry and stability for performance improvement and fade of high-energy Li-ion battery of LiNi0. 5Co0. 2Mn0. 3O2//silicon-graphite." Journal of Power Sources 303 (2016): 150-158.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721